
	
		II
		111th CONGRESS
		1st Session
		S. 672
		IN THE SENATE OF THE UNITED STATES
		
			March 24, 2009
			Ms. Cantwell introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Natural Gas Act, the Natural Gas Policy Act
		  of 1978, and the Federal Power Act to modify provisions relating to enforcement
		  and judicial review and to modify the procedures for proposing changes in
		  natural gas rates. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Natural Gas and Electricity Review
			 and Enforcement Act.
		2.Natural Gas
			 Act
			(a)In
			 generalSection 20 of the
			 Natural Gas Act (15 U.S.C. 717s) is amended by adding at the end the
			 following:
				
					(e)Cease-and-desist
				proceedings
						(1)In
				generalIf the Commission determines that any entity may be
				violating, may have violated, or may be about to violate any provision of this
				Act, or any regulation promulgated by, or any restriction, condition, or order
				made or imposed by, the Commission under this Act, and if the Commission finds
				that the alleged violation or threatened violation, or the continuation of the
				violation, is likely to result in significant harm to natural gas consumers or
				significant harm to the public interest, the Commission may issue a temporary
				order requiring the respondent—
							(A)to cease and
				desist from the violation or threatened violation;
							(B)to take such
				action as is necessary to prevent the violation or threatened violation;
				and
							(C)to prevent, as
				the Commission determines to be appropriate—
								(i)significant harm
				to natural gas consumers;
								(ii)significant harm
				to the public interest; and
								(iii)frustration of
				the ability of the Commission to conduct the proceedings or to redress the
				violation at the conclusion of the proceedings.
								(2)Timing of
				entryAn order issued under this subsection shall be entered only
				after notice and opportunity for a hearing, unless the Commission determines
				that notice and hearing prior to entry would be impracticable or contrary to
				the public interest.
						(3)Effective
				dateA temporary order issued under this subsection shall—
							(A)become effective
				upon service upon the respondent; and
							(B)unless set aside,
				limited, or suspended by the Commission or a court of competent jurisdiction,
				remain effective and enforceable pending the completion of the
				proceedings.
							(f)Proceedings
				regarding dissipation or conversion of assets
						(1)In
				generalIn a proceeding involving an alleged violation of a
				regulation or order promulgated or issued by the Commission in accordance with
				section 4A, if the Commission determines that the alleged violation or related
				circumstances are likely to result in significant dissipation or conversion of
				assets, the Commission may issue a temporary order requiring the respondent to
				take such action as is necessary to prevent the dissipation or conversion of
				assets.
						(2)Timing of
				entryAn order issued under this subsection shall be entered only
				after notice and opportunity for a hearing, unless the Commission determines
				that notice and hearing prior to entry would be impracticable or contrary to
				the public interest.
						(3)Effective
				dateA temporary order issued under this subsection shall—
							(A)become effective
				upon service upon the respondent; and
							(B)unless set aside,
				limited, or suspended by the Commission or a court of competent jurisdiction,
				remain effective and enforceable pending the completion of the
				proceedings.
							(g)Review of
				temporary orders
						(1)Application for
				reviewAt any time after a respondent has been served with a
				temporary cease-and-desist order pursuant to subsection (e) or order regarding
				the dissipation or conversion of assets pursuant to subsection (f), the
				respondent may apply to the Commission to have the order set aside, limited, or
				suspended.
						(2)No prior
				hearingIf a respondent has been served with a temporary order
				entered without a prior hearing of the Commission—
							(A)the respondent
				may, not later than 10 days after the date on which the order was served,
				request a hearing on the application; and
							(B)the Commission
				shall hold a hearing and render a decision on the application at the earliest
				practicable time.
							(3)Judicial
				review
							(A)In
				generalAn entity shall not be required to submit a request for
				rehearing of a temporary order prior to seeking judicial review in accordance
				with section 19(a).
							(B)Timing of
				reviewNot later than 10 days after the date on which a
				respondent was served with a temporary cease-and-desist order entered with a
				prior hearing of the Commission, or 10 days after the date on which the
				Commission renders a decision on an application and hearing under paragraph (1)
				with respect to any temporary order entered without a prior hearing of the
				Commission—
								(i)a
				respondent may obtain a review of the order in a United States circuit court
				having jurisdiction over the circuit in which the respondent resides or has a
				principal place of business, or in the United States Court of Appeals for the
				District of Columbia Circuit, for an order setting aside, limiting, or
				suspending the effectiveness or enforcement of the order; and
								(ii)the court shall
				have jurisdiction to enter such an order.
								(C)No prior
				hearingA respondent served with a temporary order entered
				without a prior hearing of the Commission may not apply to the applicable court
				described in subparagraph (B) except after a hearing and decision by the
				Commission on the application of the respondent under paragraphs (1) and
				(2).
							(4)ProceduresSection
				19(b) shall apply to—
							(A)an application
				for review of an order under paragraph (1); and
							(B)an order subject
				to review under paragraph (3).
							(5)No automatic
				stay of temporary orderThe commencement of proceedings under
				paragraph (3) shall not, unless specifically ordered by the court, operate as a
				stay of the order of the Commission.
						(h)Regulations and
				ordersThe Commission may promulgate such regulations and issue
				such orders as the Commission determines to be necessary to carry out this
				section.
					.
			(b)Procedure for
			 proposing changes in natural gas ratesSection 5(a) of the Natural Gas Act (15
			 U.S.C. 717d(a)) is amended—
				(1)in the first
			 sentence—
					(A)by striking
			 Whenever and inserting the following:
						
							(1)In
				generalIf
							;
					(B)by striking
			 had and inserting held;
					(C)by striking the
			 colon and inserting a period; and
					(D)by striking
			 Provided, however, That the and inserting the
			 following:
						
							(2)LimitationNotwithstanding
				paragraph (1), the
							;
				and
					(2)by adding at the
			 end the following:
					
						(3)Procedures
							(A)Complaints;
				motionsAny complaint or motion of the Commission to initiate a
				proceeding under this subsection shall identify—
								(i)any proposed
				changes to the rate, charge, classification, rule, regulation, practice, or
				contract; and
								(ii)the reasons for
				the proposed changes.
								(B)HearingsIf,
				after review of a motion or complaint and answer under this subsection, the
				Commission decides to hold a hearing, the Commission shall—
								(i)by order,
				establish the time and place of the hearing; and
								(ii)specify the
				issues to be adjudicated in the hearing.
								(4)Refund
				effective date
							(A)In
				generalIn accordance with subparagraphs (B) and (C), the
				Commission shall establish a refund effective date for any proceeding initiated
				under this subsection.
							(B)ComplaintsIn
				the case of a proceeding initiated by a complaint, the refund effective date
				shall be—
								(i)not earlier than
				the date on which the complaint is submitted to the Commission; and
								(ii)not later than
				150 days after the date on which the complaint was submitted to the
				Commission.
								(C)Commission
				motionIn the case of a proceeding initiated on motion of the
				Commission, the refund effective date shall be—
								(i)not earlier than
				the date on which the Commission publishes notice of the intention of the
				Commission to initiate the proceeding; and
								(ii)not later than
				150 days after the date on which the notice under clause (i) is
				published.
								(5)Preferential
				proceedingsOn initiation of a proceeding under this subsection,
				the Commission shall—
							(A)give the
				proceeding the same preference provided under section 4(e); and
							(B)act on the
				complaint or motion as soon as practicable after the complaint or motion is
				initiated.
							(6)Failure to
				issue decisionIf no final decision is issued by the date that is
				180 days after the date on which a proceeding is initiated under this
				subsection, the Commission shall state in writing—
							(A)the reasons why
				the Commission has failed to issue a decision; and
							(B)the best estimate
				of the Commission for the date by which the Commission expects to issue a
				decision.
							(7)Burden of
				proofIn any hearing under this subsection, the burden of proof
				to show that any rate, charge, classification, rule, regulation, practice, or
				contract is unjust, unreasonable, unduly discriminatory, or preferential shall
				be on—
							(A)if the proceeding
				is initiated by the Commission, the Commission; or
							(B)if the proceeding
				is initiated by a complaint, the complainant.
							(8)Issuance of
				refunds
							(A)In
				generalAt the conclusion of any hearing under this section, the
				Commission may order, for the period beginning on the refund effective date and
				ending on a date 15 months after the refund effective date, refunds of any
				amounts paid in excess of the amounts that would have been paid under the just
				and reasonable rate, charge, classification, rule, regulation, practice, or
				contract that the Commission orders that would be in effect after the
				hearing.
							(B)ExceptionNotwithstanding
				subparagraph (A), the Commission may order refunds of any or all amounts paid
				for the period beginning on the refund effective date and ending on the date on
				which the hearing concludes—
								(i)if the proceeding
				is not concluded by the date that is 15 months after the refund effective date;
				and
								(ii)if the
				Commission determines at the conclusion of the proceeding that the proceeding
				was not resolved within the 15-month period primarily because of dilatory
				behavior by the natural gas company.
								(C)InterestRefunds
				under this subsection shall be issued in an amount determined by the
				proceeding, plus interest, to the persons that paid the rates or
				charges.
							.
				3.Natural Gas
			 Policy Act of 1978Section 504
			 of the Natural Gas Policy Act of 1978 (15 U.S.C. 3414) is amended by adding at
			 the end the following:
			
				(d)Cease-and-desist
				proceedings
					(1)In
				generalIf the Commission determines that any entity may be
				violating, may have violated, or may be about to violate any provision of this
				Act, or any regulation promulgated by, or any restriction, condition, or order
				made or imposed by, the Commission under this Act, and if the Commission finds
				that the alleged violation or threatened violation, or the continuation of the
				violation, is likely to result in significant harm to natural gas consumers or
				significant harm to the public interest, the Commission may issue a temporary
				order requiring the respondent—
						(A)to cease and
				desist from the violation or threatened violation;
						(B)to take such
				action as is necessary to prevent the violation or threatened violation;
				and
						(C)to prevent, as
				the Commission determines to be appropriate—
							(i)significant harm
				to natural gas consumers;
							(ii)significant harm
				to the public interest; and
							(iii)frustration of
				the ability of the Commission to conduct the proceedings or to redress the
				violation at the conclusion of the proceedings.
							(2)Timing of
				entryAn order issued under this subsection shall be entered only
				after notice and opportunity for a hearing, unless the Commission determines
				that notice and hearing prior to entry would be impracticable or contrary to
				the public interest.
					(3)Effective
				dateA temporary order issued under this subsection shall—
						(A)become effective
				upon service upon the respondent; and
						(B)unless set aside,
				limited, or suspended by the Commission or a court of competent jurisdiction,
				remain effective and enforceable pending the completion of the
				proceedings.
						(e)Proceedings
				regarding dissipation or conversion of assets
					(1)In
				generalIn a proceeding involving an alleged violation of a
				regulation or order promulgated or issued by the Commission in accordance with
				section 4A of the Natural Gas Act (15 U.S.C. 717c), if the Commission
				determines that the alleged violation or related circumstances are likely to
				result in significant dissipation or conversion of assets, the Commission may
				issue a temporary order requiring the respondent to take such action as is
				necessary to prevent the dissipation or conversion of assets.
					(2)Timing of
				entryAn order issued under this subsection shall be entered only
				after notice and opportunity for a hearing, unless the Commission determines
				that notice and hearing prior to entry would be impracticable or contrary to
				the public interest.
					(3)Effective
				dateA temporary order issued under this subsection shall—
						(A)become effective
				upon service upon the respondent; and
						(B)unless set aside,
				limited, or suspended by the Commission or a court of competent jurisdiction,
				remain effective and enforceable pending the completion of the
				proceedings.
						(f)Review of
				temporary orders
					(1)Application for
				reviewAt any time after a respondent has been served with a
				temporary cease-and-desist order pursuant to subsection (d) or order regarding
				the dissipation or conversion of assets pursuant to subsection (e), the
				respondent may apply to the Commission to have the order set aside, limited, or
				suspended.
					(2)No prior
				hearingIf a respondent has been served with a temporary order
				entered without a prior hearing of the Commission—
						(A)the respondent
				may, not later than 10 days after the date on which the order was served,
				request a hearing on the application; and
						(B)the Commission
				shall hold a hearing and render a decision on the application at the earliest
				practicable time.
						(3)Judicial
				review
						(A)In
				generalAn entity shall not be required to submit a request for
				rehearing of a temporary order prior to seeking judicial review in accordance
				with section 506(a)(2).
						(B)Timing of
				reviewNot later than 10 days after the date on which a
				respondent was served with a temporary cease-and-desist order entered with a
				prior hearing of the Commission, or 10 days after the date on which the
				Commission renders a decision on an application and hearing under paragraph (1)
				with respect to any temporary order entered without a prior hearing of the
				Commission—
							(i)a
				respondent may obtain a review of the order in a United States circuit court
				having jurisdiction over the circuit in which the respondent resides or has a
				principal place of business, or in the United States Court of Appeals for the
				District of Columbia Circuit, for an order setting aside, limiting, or
				suspending the effectiveness or enforcement of the order; and
							(ii)the court shall
				have jurisdiction to enter such an order.
							(C)No prior
				hearingA respondent served with a temporary order entered
				without a prior hearing of the Commission may not apply to the applicable court
				described in subparagraph (B) except after a hearing and decision by the
				Commission on the application of the respondent under paragraphs (1) and
				(2).
						(4)ProceduresSection
				506(a)(4) shall apply to—
						(A)an application
				for review of an order under paragraph (1); and
						(B)an order subject
				to review under paragraph (3).
						(5)No automatic
				stay of temporary orderThe commencement of proceedings under
				paragraph (3) shall not, unless specifically ordered by the court, operate as a
				stay of the order of the Commission.
					(g)Regulations and
				ordersThe Commission may promulgate such regulations and issue
				such orders as the Commission determines to be necessary to carry out this
				section.
				.
		4.Federal Power
			 Act
			(a)Regulation of
			 electric utility companies engaged in interstate commerceSection 202 of the Federal Power Act (16
			 U.S.C. 824a) is amended by adding at the end the following:
				
					(h)Emergency
				authority
						(1)In
				generalSubject to paragraphs (2) and (3), if necessary in the
				case of an emergency to ensure continued reliability of service to electric
				consumers or to protect electric customers from potential abuse of market power
				or market manipulation in wholesale markets regulated by the Commission, the
				Commission, upon petition or upon a motion of the Commission, and before
				providing public notice and an opportunity for comment, shall have emergency
				authority to change or suspend temporarily the rates, terms, or conditions of
				service on file with the Commission pursuant to this Act.
						(2)DurationA
				temporary change or suspension under paragraph (1) may remain in effect for a
				period of not more than 30 days unless the Commission, during that
				period—
							(A)provides formal
				public notice and an opportunity for comment in accordance with section 206;
				and
							(B)determines that
				the a change or suspension shall remain in effect pursuant to that
				section.
							(3)Effective
				dateAny temporary change or suspension of a filed rate, term, or
				condition of service under paragraph (1) shall take effect only upon the date
				of issuance by the Commission of written public notice stating the findings of
				the Commission in support of the temporary change or
				suspension.
						.
			(b)Licensees and
			 public utilities; procedural and administrative provisionsSection 314 of the Federal Power Act (16
			 U.S.C. 825m) is amended by adding at the end the following:
				
					(e)Cease-and-desist
				proceedings
						(1)In
				generalIf the Commission determines that any entity may be
				violating, may have violated, or may be about to violate any provision of this
				Act, or any regulation promulgated by, or any restriction, condition, or order
				made or imposed by, the Commission under this Act, and if the Commission finds
				that the alleged violation or threatened violation, or the continuation of the
				violation, is likely to result in significant harm to electricity consumers or
				significant harm to the public interest, the Commission may issue a temporary
				order requiring the respondent—
							(A)to cease and
				desist from the violation or threatened violation;
							(B)to take such
				action as is necessary to prevent the violation or threatened violation;
				and
							(C)to prevent, as
				the Commission determines to be appropriate—
								(i)significant harm
				to electricity consumers;
								(ii)significant harm
				to the public interest; and
								(iii)frustration of
				the ability of the Commission to conduct the proceedings or to redress the
				violation at the conclusion of the proceedings.
								(2)Timing of
				entryAn order issued under this subsection shall be entered only
				after notice and opportunity for a hearing, unless the Commission determines
				that notice and hearing prior to entry would be impracticable or contrary to
				the public interest.
						(3)Effective
				dateA temporary order issued under this subsection shall—
							(A)become effective
				upon service upon the respondent; and
							(B)unless set aside,
				limited, or suspended by the Commission or a court of competent jurisdiction,
				remain effective and enforceable pending the completion of the
				proceedings.
							(f)Proceedings
				regarding dissipation or conversion of assets
						(1)In
				generalIn a proceeding involving an alleged violation of a
				regulation or order promulgated or issued by the Commission in accordance with
				section 222, if the Commission determines that the alleged violation or related
				circumstances are likely to result in significant dissipation or conversion of
				assets, the Commission may issue a temporary order requiring the respondent to
				take such action as is necessary to prevent the dissipation or conversion of
				assets.
						(2)Timing of
				entryAn order issued under this subsection shall be entered only
				after notice and opportunity for a hearing, unless the Commission determines
				that notice and hearing prior to entry would be impracticable or contrary to
				the public interest.
						(3)Effective
				dateA temporary order issued under this subsection shall—
							(A)become effective
				upon service upon the respondent; and
							(B)unless set aside,
				limited, or suspended by the Commission or a court of competent jurisdiction,
				remain effective and enforceable pending the completion of the
				proceedings.
							(g)Review of
				temporary orders
						(1)Application for
				reviewAt any time after a respondent has been served with a
				temporary cease-and-desist order pursuant to subsection (e) or order regarding
				the dissipation or conversion of assets pursuant to subsection (f), the
				respondent may apply to the Commission to have the order set aside, limited, or
				suspended.
						(2)No prior
				hearingIf a respondent has been served with a temporary order
				entered without a prior hearing of the Commission—
							(A)the respondent
				may, not later than 10 days after the date on which the order was served,
				request a hearing on the application; and
							(B)the Commission
				shall hold a hearing and render a decision on the application at the earliest
				practicable time.
							(3)Judicial
				review
							(A)In
				generalAn entity shall not be required to submit a request for
				rehearing of a temporary order prior to seeking judicial review in accordance
				with section 313(a).
							(B)Timing of
				reviewNot later than 10 days after the date on which a
				respondent was served with a temporary cease-and-desist order entered with a
				prior hearing of the Commission, or 10 days after the date on which the
				Commission renders a decision on an application and hearing under paragraph (1)
				with respect to any temporary order entered without a prior hearing of the
				Commission—
								(i)a
				respondent may obtain a review of the order in a United States circuit court
				having jurisdiction over the circuit in which the respondent resides or has a
				principal place of business, or in the United States Court of Appeals for the
				District of Columbia Circuit, for an order setting aside, limiting, or
				suspending the effectiveness or enforcement of the order; and
								(ii)the court shall
				have jurisdiction to enter such an order.
								(C)No prior
				hearingA respondent served with a temporary order entered
				without a prior hearing of the Commission may not apply to the applicable court
				described in subparagraph (B) except after a hearing and decision by the
				Commission on the application of the respondent under paragraphs (1) and
				(2).
							(4)ProceduresSection
				313(a) shall apply to—
							(A)an application
				for review of an order under paragraph (1); and
							(B)an order subject
				to review under paragraph (3).
							(5)No automatic
				stay of temporary orderThe commencement of proceedings under
				paragraph (3) shall not, unless specifically ordered by the court, operate as a
				stay of the order of the Commission.
						(h)Regulations and
				ordersThe Commission may promulgate such regulations and issue
				such orders as the Commission determines to be necessary to carry out this
				section.
					.
			
